Citation Nr: 1124296	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-15 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for pancreatitis as secondary to service-connected diabetes mellitus with peripheral neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  Although the Veteran requested a hearing before the Board on his substantive appeal, he failed to attend his hearing scheduled for October 2010.  His request for a Board hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board regrets further delaying the Veteran's appeal.  However, in its review of the record it discovered that he was not provided appropriate notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  See also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (outlining the five elements of notice for a service connection claim).  The Board acknowledges that a VCAA letter was sent to the Veteran in April 2009, but, pertinent to this remand, no mention was made of a pending claim for service connection for pancreatitis.  As such, this notice letter may not be considered informative as to this claim.  See Overton v. Nicholson, 20 Vet. App. 427, 443 (2006).  Given that it would be potentially prejudicial to the Veteran if the Board were to proceed with a decision on his appeal at this time, and seeing as the Board cannot rectify this procedural deficiency on its own, see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded for the issuance of appropriate VCAA notice.  

Additionally, the Board finds that a remand is necessary to obtain a new medical opinion that addresses both whether the Veteran's pancreatitis is directly related to service-connected diabetes mellitus and/or peripheral neuropathy as well as whether pancreatitis has been chronically worsened (i.e., aggravated) by either of these service-connected disabilities.  The May 2009 diabetes mellitus and pancreas VA examinations of record both address the likelihood of a direct causal relationship, but neither considers the Veteran's lay assertions that pancreatitis has been aggravated by a service-connected disability.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that the VA must consider all possible theories of entitlement raised by the claimant or the evidence of record); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  

The AMC should also take this opportunity to obtain recent VA outpatient treatment records from July 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the Veteran, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), which advises the Veteran of the five elements of a service connection claim for pancreatitis as secondary to diabetes mellitus with peripheral neuropathy of the bilateral lower extremities.

2.  Obtain the Veteran's medical records from the VA medical system in Iron Mountain, Michigan from July 2009 to the present. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  After reviewing the record, obtaining a complete history from the Veteran, examining the Veteran, and performing any medically indicated testing, the examiner should identify any current residuals of pancreatitis and provide opinions regarding the following questions.  The examiner's opinion should be accompanied by a rationale that includes any pertinent findings from the record and considers both the medical and lay evidence.  

(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that pancreatitis and any of its residuals are due to (i.e., caused by) service-connected diabetes mellitus and/or peripheral neuropathy of the bilateral lower extremities.

(b) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that pancreatitis and any of its residuals have been chronically worsened (i.e., aggravated) by service-connected diabetes mellitus and/or peripheral neuropathy of the bilateral lower extremities.  

4.  Thereafter, the agency of original jurisdiction (AOJ) should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completion of the above, and any other development deemed necessary, review the expanded record and readjudicate the issue of service connection for pancreatitis.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


